Case 3:16-cv-03335-G-BN Document 97 Filed 03/05/21         Page 1 of 2 PageID 1532



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

MAHESH SHASTRY f/k/a           )
MAHESH GOPALAKRISHNA and       )
SURYAKALA R. SHASTRY f/k/a     )
SURYAKALA R. HOSANGARA,        )
                               )
           Plaintiffs,         )
                               )
V.                             )                     No. 3:16-CV-3335-G-BN
                               )
U.S BANK NATIONAL ASSOCIATION, )
AS SUCCESSOR TRUSTEE TO        )
WACHOVIA BANK NATIONAL          )
ASSOCIATION AS TRUSTEE FOR     )
WELLS FARGO ASSET SECURITIES   )
CORPORATION, MORTGAGE          )
PASS-THROUGH CERTIFICATES      )
SERIES 2005-AR16,              )
                               )
           Defendant.          )

       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. The plaintiff filed objections. The District Court

reviewed de novo those portions of the proposed findings, conclusions, and

recommendation to which objection was made, and reviewed the remaining proposed

findings, conclusions, and recommendation for plain error. Finding no error, the

Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.
Case 3:16-cv-03335-G-BN Document 97 Filed 03/05/21   Page 2 of 2 PageID 1533



     SO ORDERED

March 5, 2021




                                  ___________________________________
                                  A. JOE FISH
                                  Senior United States District Judge
